DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 9/15/22 has been considered and entered.  Claims 2,19 and 20 have been canceled.  Claims 18 and 21-26 have been withdrawn from consideration as being directed toward a non-elected invention.  Claims 1 and 3-17 remain for prosecution thereof.

In light of the amendment filed 9/15/22, the objection to the specification concerning the Title has been withdrawn.  The 35 USC 112 rejections have been withdrawn, however, the following rejections have been necessitated by the amendment.  The 35 USC 102 and 103 rejections have been withdrawn, however, the following rejections have been necessitated by the amendment.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 3 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3,8,10 and 11, the claims are confusing as to when the “applying tape”, “applying cold melt”, “elastic seal” and “heat shrinkable sleeve” are applied to the outer jacket of the cable?  Before or after the roughening step?  Clarification is requested.
Regarding claims 9 and 10, the term “the polyurethane sealant material” lacks antecedent basis as the term “polyurethane foam sealant material” is recited in claim 1.  The term “foam” should be recited to overcome this rejection.  

Regarding claims 1 and 2, Takahashi (2018/0218807) teaches the sheath to comprise polyurethane, i.e. a non-polyvinyl chloride material [0066].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1,9-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (2018/0218807) in combination with EP 0508529 further in combination with Klein et al. (2012/0217424).
Takahashi (2018/0218807) teaches a cable waterproofing structure which includes cables (31,32) having a protective outer jacket, i.e. a sheath (33) and a heat shrinkable tube (5,6) over the sheath (33).  The heat shrinkable tube (5) having an adhesive on the inner side thereof (abstract, [0016]-[0018] and Figs. 3A and 3B).
Takahashi (2018/0218807) fails to teach roughening the outer jacket prior to coating with sealant.
	EP 0508529 teaches bonding neoprene as a plug boot to a polyurethane surface such as a jacket of an electrical connector by etching the polyurethane surface and then coating the etched surface (abstract and col. 3, lines 10-15).
	Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Takahashi (2018/0218807) process to include a pretreatment etching step of the jacket layer as evidenced by EP 0508529 with the expectation of improving the bonding of the sealant/coating to the polyurethane outer jacket.
Takahashi (2018/0218807) in combination with EP 0508529 fail to teach the polyurethane sealant to be a foam.
Klein et al. (2012/0217424) teaches a sealing element for exterior surfaces of a cable and the material include polyurethane foams [0017]-[0018].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Takahashi (2018/0218807) in combination with EP 0508529 cable seal to include a polyurethane foam as evidenced by Klein et al. (2012/0217424) with the expectation of improving the protection of the cable.
Regarding claim 1, Takahashi (2018/0218807) teaches outerjacket including crosslinked polyethylene which is a polyolefin, EP 0508529 teaches roughening of a surface prior to coating and Klein et al. (2012/0217424) teaches polyurethane foams as sealants for cables.
Regarding claim 9, EP 0508529 teaches a plug boot (abstract).
Regarding claim 10, the heat shrinkable sleeve is positioned around the outer jacket, i.e. sleeve (33) (Fig. 3B).
Regarding claim 11, a heat shrinkable tube/sleeve is provided around the sheath/cables and heated to be fixed therein and includes an adhesive inside the tube [0016]-[0018].
Regarding claim 13, adhesive is located inside the heat shrinkable tube [0017].
Regarding claim 14, EP 0508529 teaches neoprene which is a known rubber (abstract).
Regarding claims 15 and 16, while EP 0508529 fails to teach pretreatments by plasma, corona or chemically with solvent, the Examiner takes the position that one skilled in the art would have had a reasonable expectation of achieving similar success of roughening with the known claimed processes absent a showing to the contrary.
	Regarding claim 17, EP 0508529 teaches etching which is mechanical and would roughen the surface thereof (col. 3, lines 10-15).  

Claims 3-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (2018/0218807) in combination with EP 0508529 further in combination with Aishima et al. (2016/0172073).
	Features detailed above concerning the teachings of Takahashi (2018/0218807) in combination with EP 0508529 are incorporated here.
	Takahashi (2018/0218807) in combination with EP 0508529 fails to teach applying a tape adhesive and the materials thereof.
	Aishima et al. (2016/0172073) teaches a waterproofing portion (6) is formed by winding a good water resistant-member, i.e. tape (60) such as polyethylene or epoxy with adhesive layer (i.e. claimed adhesive tape) and then a heat shrinkable tube (61) thereon [0036] and Fig. 1).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Takahashi (2018/0218807) in combination with EP 0508529 by providing the outer jacket/sheath with an adhesive tape for bonding of the sealant as evidenced by Aishima et al. (2016/0172073) with the expectation of providing improved adherence of the sealant and improved protection thereof.
	Regarding claims 3,4,6 and 7, Aishima et al. (2016/0172073) teaches adhesive tape being polyethylene [0036].
	Regarding claim 5, while Aishima et al. (2016/0172073) fails to specifically teach PVC as the tape material, the Examiner takes the position that PVC adhesive tapes are well known in the art and would have been expected to produce results absent a showing to the contrary. 
	Regarding claim 9, Aishima et al. (2016/0172073) teaches a joint to be protected which is inclusive or a splice (abstract).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (2018/0218807) in combination with EP 0508529further in combination with CN 712122.
	Features detailed above concerning the teachings of Takahashi (2018/0218807) in combination with EP 0508529 are incorporated here.
	Takahashi (2018/0218807) in combination with EP 0508529 fails to teach applying a cold melt as the sealant.
	CN 712122 teaches a heat shrinkable tube or sealant which can be formed by a sealing tape or using a sealant that is a cold-melt.
	Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Takahashi (2018/0218807) in combination with EP 0508529 heat shrinkable tube to include a cold melt as evidenced by CN 712122 with the expectation of providing a sealant to the cable for further protection thereof.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (2018/0218807) in combination with EP 0508529 further in combination with Mellot et al. (10/305,268).
	Features detailed above concerning the teachings of Takahashi (2018/0218807) in combination with EP 0508529 are incorporated here.
	Takahashi (2018/0218807) in combination with EP 0508529 fails to teach the sleeve/sealant made of PVC, PTFE or fluorinated ethylene propylene.
	Mellot et al. (10/305,268) teaches an electrical connector having cable seals whereby heat shrinkable material includes PVC, PTFE and FEP (col. 2, lines 46-56).
	Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Takahashi (2018/0218807) in combination with EP 0508529 process to include a heat shrinkable material including PVC, PTFE or FEP as evidenced by Mellot et al. (10/305,268) with the expectation of achieving similar success.  

Response to Amendment
Applicant’s arguments with respect to claims 1 and 3-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued Takahashi (2018/0218807) fails to teach roughening of the outer jacket prior to applying sealant and that the sealant is a polyurethane foam.
EP 0508529 teaches roughening of a surface prior to coating and Klein et al. (2012/0217424) teaches polyurethane foams as sealants for cables.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715